Citation Nr: 0521635	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  95-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
nervous condition.  

The claim came before the Board in April 1997 and the Board 
remanded it to the RO for further development, to include 
contacting the National Personnel Records Center (NPRC) in 
another attempt to obtain records possibly lost in a fire; 
contacting the Farmingville Mental Health Clinic for 
treatment records; and clarifying whether the veteran wanted 
a Board hearing.  

The case came before the Board again in July 2003.  The Board 
again remanded the claim with instructions to schedule the 
veteran for a Travel Board hearing.  That hearing was held in 
May 2005 and the hearing transcript is of record.  The Board 
also noted that while the claim began as one of service 
connection for a nervous disorder, the veteran contends that 
his condition is due to exposure to stressful events in 
service.  As such, the Board rephrased the issue to include 
PTSD.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained or made all reasonable attempts to obtain all 
relevant evidence designated by the veteran.

2.  The medical evidence shows a psychiatric disorder was 
first diagnosed many years post-service and that it is linked 
to childhood experiences and various other factors not 
related to service; there is no medical evidence that links a 
psychiatric disorder to any incident of service, and the 
veteran's alleged in-service stressor have not been verified. 


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1994 rating decision; the May 
1995 Statement of the Case; the December 1995 and January 
2003 Supplemental Statements of the Case; the April 1997 and 
July 2003 Board Remands; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated July 1997 and August 2001 informed 
him of the types of evidence that would substantiate his 
claim; that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 1994, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 1994 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records; however, service medical 
records are not available.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's analysis of 
this veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records or alternate records.  The 
RO received notification in May 1993 from the National 
Personnel Records Center (NPRC) that it could not furnish any 
evidence of treatment for a complaint of a nervous condition 
in service.  As noted in the April 1997 Board remand, there 
was evidence that suggested that the NPRC had access to 
morning reports concerning the veteran's unit.  Another 
attempt was made to locate these records, but the NPRC 
responded in November 1998 that it had no clinical records on 
file, and that any such records were lost or destroyed by 
fire.  The RO has obtained records from the Center for 
Research of Unit Records (CURR), and those records have been 
evaluated and are discussed below.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings for years after service, no verification of claimed 
in-service stressors, and no competent opinion that links a 
current psychiatric disorder to service, there is no duty to 
provide an examination or opinion with regard to service 
connection claims on appeal.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1955 to 
August 1957.

The veteran testified at a May 2005 Travel Board hearing that 
he was upset about leaving the service in 1957 (other 
records, including testimony of the veteran at an August 1995 
RO hearing reflect that he was scheduled to serve until 
1959).  The veteran testified that one day he was called in 
and told that he was not a candidate for reenlistment and 
that he would receive an early honorable discharge.  He never 
understood this because he "never had a problem in the 
service."  (In his August 1995 testimony, he stated that 
there was a cut in personnel and that he was not suitable for 
re-enlistment because he was unable to acclimate himself to 
military life).

He then testified that he first received psychiatric 
treatment while he was in service for stress related 
incidents.  The first incident that the veteran recalled was 
one in which he witnessed an aircraft that was on fire.  He 
pulled the pilot out of the burning aircraft and stepped out 
his uniform, which was in flames.  Afterwards, the veteran 
states that he went into shock and began having convulsions.  
He went to speak with a psychiatrist at the Clark Air Base in 
Manila.  He was given some tranquilizers and was not treated 
again while in service (although he testified that at his 
separation examination, his medical records indicated that 
future psychiatric help would be forthcoming).  Despite no 
further in service treatment, the veteran stated that he 
continued to suffer from anxiety, loss of sleep, nervousness, 
and flashbacks.  He believes that he was diagnosed with PTSD.  
Another traumatic event he recalled occurred in early 1956 
and involved an airman or a private contractor who was at the 
top of a flagpole adjusting the currency.  According to the 
veteran, the guide wires that were holding him up snapped, 
and the man fell to the ground and was crushed to death when 
the pole fell on top of him.  The veteran did not know the 
man's name.  The last incident that the veteran recalled was 
a typhoon in which the veteran was caught.  The wind was 
approximately 145 miles per hour and it knocked the veteran 
over.  

The veteran further testified that, after the one instance of 
in service treatment, eighteen months went by before the 
veteran was discharged in 1957.  After his discharge, the 
veteran claims to have sought treatment in Brooklyn at the 
King's County Hospital in 1959.  He allegedly was treated 
approximately 15 times between 1959 and either 1960 or 1961.  
Then the veteran got married and moved from Long Island.  He 
began seeking treatment again at the Suffolk County mental 
health clinic in 1973.  He specifically said that he was 
treated by Dr. H.L.. He testified that he treated there for 
20 years beginning in 1973 (although later in the hearing, he 
testified that he treated there from 1975 to roughly 1990).  
He was never hospitalized for his condition, but he was given 
medication.   (The veteran was on active duty from February 
1955 to August 1957.)       

A June 1995 correspondence from Dr. H.L. states that the 
veteran first sought treatment at the Farmingville Mental 
Health Clinic (in Suffolk County) in July 1975, and that he 
saw a number of therapists and psychiatrists before finally 
coming under his (Dr. H.L.'s) care in August 1983.  According 
to Dr. H.L., the veteran had sought treatment elsewhere 
approximately three years prior to coming to the Farmingville 
Health Clinic.  The veteran presented with symptoms of 
chronic anxiety, depression, moodiness, and constant 
worrying.  He reported that the symptoms began in service.  
While at the Farmingville Mental Health Clinic, additional 
problems of insecurity, poor self-esteem, irritability with a 
loss of temper, difficulty with interpersonal relationships, 
and a need for control were all uncovered.  Dr. H.L. 
diagnosed the veteran with a generalized anxiety disorder, 
narcissistic personality disorder, and compulsive personality 
disorder.  The veteran was discharged in September 1994.  

A complete review of the veteran's post service medical 
records shows that the veteran did indeed receive treatment 
from 1975 to 1994.  However, the extensive medical records do 
not mention any of the veteran's alleged stressors.  
Stressors listed on the veteran's progress reports include: 
budget, finances, relationships, engagement, buying a new 
home, etc.  A July 1975 history of mental illness states that 
the veteran feels that his parents did not show interest in 
him and consequently he was left to himself for making 
decisions, married too early when he could not make a living.  
His mother, the patient said "played poker" and showed no 
interest in him.  There is no mention of the veteran's 
military service.  A September 1975 correspondence from 
social worker Z.S. states that his dysfunction within his 
family seems to be caused by the veteran's personality 
problems.  A December 1976 report described the veteran as a 
"39 year old male, salesman and college student" who was in 
therapy due to "marital and occupational maladjustment."  
An April 1980 report lists as the veteran's history of mental 
illness: "Treatment at this clinic ('for marital 
counseling') in '78 and '79."  A December 1983 
correspondence written by Dr. H.L. states that the veteran 
"first presented to this clinic in 1975 with problems of 
depression and difficulties with his marriage...[the veteran] 
was divorced and remarried in November 1982, and is the 
primary basis for his seeking therapy at this time.  His 
current difficulties include feelings of inadequacy and 
inability to resolve feelings about his previous marriage and 
divorce."  A December 1986 questionnaire completed by the 
veteran asked for the main problems that caused the patient 
to come to the clinic.  The veteran responded "2 marriages 
breakup - self doubt.  Not able to cope with life. Feeling of 
depression."  A July 1989 report stated that the veteran 
cited his childhood as a cause for his insecurity.    

As noted above, despite numerous attempts to obtain the 
veteran's service medical records, they have proven to be 
unavailable for review.  Alternate records include records 
obtained from CURR.  Specifically, CURR has supplied 
historical extracts for the 81st Fighter Bomber Wing for July 
1st through December 31st 1956.  These records reflect that 
the veteran was stationed at Kadena Air Base, Okinawa, and 
that two individuals (one military and the other civilian) 
were placed on the mentally ill list.  Three other airmen 
were evacuated as seriously ill.  None of the names of these 
individuals are given.  There was no indication of a death of 
a soldier.  The records also reflect that the island of 
Okinawa experienced typhoons in August, September, and 
October.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

To establish entitlement to service connection for PTSD, in 
particular, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where the veteran did not 
engage in combat or the claimed stressor is noncombat-
related, as in this case, the record must contain service 
records or other credible sources that corroborate his 
testimony as to the occurrence of the claimed stressor.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 
(Fed. Cir. 1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Despite several efforts, the VA has been unable to obtain 
service records; the National Personnel Records Center (NPRC) 
has reported that they are presumed lost in the fire that 
occurred there in 1973.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
of this veteran's claim is undertaken with this duty in mind.

The veteran contends that three instances in service caused 
him to suffer from a nervous condition.  He has contended 
that he was treated once in service; that he received post 
service treatment from 1959 to either 1960 or 1961; that he 
received further psychiatric treatment from 1973 to about 
1990; and that he continues to suffer from an acquired 
psychiatric condition.  

The lack of service medical records makes it impossible to 
determine whether the veteran received psychiatric treatment 
on one occasion during service as contended.  The records 
obtained from CURR reflect that two individuals (one military 
and one civilian) were placed on the mentally ill list.  
Since there are no names listed, there is no way to know 
whether the one military serviceman was the veteran.  The 
evidence suggests that it was not.  The veteran testified at 
his May 2005 Travel Board hearing that after the traumatic 
incident (pulling an airman from a burning aircraft), he saw 
a psychiatrist and was treated with tranquilizers.  
Afterwards, he completed the next 18 months of service 
without further treatment.  Furthermore, the veteran 
testified that he was given an early discharge from service 
but could no understand why because he "never had a problem 
in the service."  The veteran testified in August 1995 that 
he received an early discharge due to cutbacks in personnel 
and the fact that he had a difficult time acclimating himself 
to military life.  There is no indication from the veteran 
that he was discharged early due to having been placed on a 
mentally ill list.  

The evidence from CURR reflects that Okinawa was hit by 
typhoons in August, September, and October 1956.  This 
substantiates the veteran's claim that he was caught in a 
typhoon.  However, there is no evidence to suggest that the 
veteran was endangered nor is there competent evidence that 
links PTSD to such an event.  

There is ample medical evidence showing that the veteran 
currently suffers from a psychiatric disorder.  His 
conditions are well documented and their existence is not in 
dispute.  The issue is whether or not a current psychiatric 
disorder began during or is otherwise related to service.  In 
order to warrant a grant for service connection, the Board 
must find that a competent medical opinion that provides a 
nexus to service.  Although the veteran's psychiatric records 
are voluminous, there is a paucity of references to service 
and no indication of any of the alleged in-service stressors.  
Occasionally, the veteran stated that his psychiatric 
symptoms began in service; however, there is no nexus opinion 
linking the veteran's current psychiatric disabilities to 
service.  To the extent that this history obtained decades 
after service can be construed as suggesting an in-service 
onset, the Board is not bound to accept medical opinions that 
are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Each time 
the veteran has been treated, the treatment has concerned 
marital problems, difficulty in family relationships, 
financial hardships, etc.  A variety of stressors have been 
listed throughout the many years of treatment, but the 
traumatic events that the veteran described as having 
occurred in service are not mentioned at all.  Moreover, the 
records reflect that many of the veteran's conditions stem 
from personality traits that began in early childhood.  The 
only competent evidence that addresses etiology of a 
psychiatric disorder points to events or factors outside of 
service. 

In the absence of a nexus opinion, the veteran needs to show 
continuity of symptomatology.  He has not.  The veteran 
contends that he received psychiatric treatment from 1959 to 
either 1960 or 1961.  There is no record of this alleged 
treatment.  The records reflect that he did not seek 
treatment again until he went to the Farmingville Mental 
Health Clinic in 1975 (at which time the veteran reported 
that he sought treatment elsewhere three years earlier).  
Even by the veteran's own account, he did not seek treatment 
from 1961 until at least 1972.  Moreover, when he did seek 
treatment, there was no mention of his service in the 
military.  Instead the veteran noted that "his parents did 
not show interest in him" and that he married too early.  He 
sought treatment for "marital and occupational 
maladjustment."  With respect to negative evidence, the 
Court of Appeals for Veterans Claims held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).

The Board acknowledges that the veteran does have a 
psychiatric disability, but  the overwhelming weight of the 
evidence is against the claim that it began during or as the 
result of some incident of service.  As to the alleged 
stressors, the Board finds that his statements of going into 
shock and having convulsions after saving a man from a 
burning aircraft and witnessing a man  being crushed to death 
by a pole are not supported by the medical records dated 
during a 20 year span beginning in the mid -1970s or by any 
lay evidence.  The clinical records reflect treatment from 
1975 to September 1994 for chronic anxiety, depression, 
moodiness, constant worrying, problems of insecurity, poor 
self-esteem, irritability with a loss of temper, difficulty 
with interpersonal relationships, and a need for control.  
The medical records provide a lengthy list of stressors 
involving deteriorated family relationships, two divorces, 
financial difficulties, etc.  Neither the veteran's time in 
service, nor any service related traumatic incidents are 
mentioned.  There is no medical opinion providing a nexus 
between his current psychiatric disability and any incident 
of service; and there is no evidence of continuity of 
symptomatology.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an acquired psychiatric 
disability, to include PTSD, must be denied.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


